DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was filed by Applicant on 06/17/2022 which overcomes the previous provisional rejection based on nonstatutory double patenting. Therefore, the previous rejection of Claims 1-4 and 14-17 of this application as being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 11, and 13-16 of copending Application No. 16/968,571 has been withdrawn. 
Based upon the amended claim language, claim objections included in the previous office action have been withdrawn.
Based upon the amended claim language, Claim rejections under 35 U.S.C. 102 have been withdrawn.
Based upon the amended claim language, Claim rejections under 35 U.S.C. (b and d) have been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-11, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Claim 4 recites the limitation “the side of said handle that is opposite of the side configured to be held (i.e., the front side of said handle).” There is insufficient antecedent basis for these limitations. It is suggested that the following be deleted “the side of said handle that is opposite of the side configured to be held (i.e., the front side of said handle) . . . ” and replaced with “a side of said handle that is opposite of a side of said handle configured to be held.” The portion of Claim 4 included within the parentheses is not included within the claim limitations and should be deleted from the claim to eliminate confusion regarding the scope of Claim 4. 
Regarding Claim 6, Claim 6 recites the limitation “a ball . . .” in Line 5. It is unclear if Applicant intends to Claim an additional ball in addition to “said movable ball end” introduced in Claim 4.  For the purposes of examination “a ball” is being construed to be the same “movable ball end” as previously introduced in Claim 4.
Regarding Claim 17, Claim 17 recites the limitation “the front side of the handle.” There is insufficient antecedent basis for this limitation. A “front side” of the handle was not previously introduced.  It is suggested that “the front side . . . “ be replaced with “a front side . . .”
Regarding Claim 5-11 and 13, Claims 5 through 11 and 13 are rejected under 35 U.S.C. 112(b) by virtue of each of these claims depending upon Claim 4.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 8, Claim 8 does not further limit Claim 4 because Claim 8 recites an improper limitation of a retention slot that is “in place of said second pin guide.”  Therefore, Claim 8 (as currently written) does not further limit Claim 4 because Claim 8 must include all of the limitations of Claim 4. It is suggested that Claim 8 be amended to delete the following phrase “wherein said tool portion has a retention slot in place of said second pin guide;” and replace with “wherein said second pin guide is a retention slot.” 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beger (US 6,021,694), in view of Coss et al. (US 5,337,638).
Regarding Claim 4, Beger discloses a disposable torque limiting device comprising: a handle (2/16/17) with a tool containment interface (space in between 16/17) formed on the side of said handle that is opposite of the side configured to be held (i.e., the front side of said handle); a first pin guide (the hole/interface where 24 connects or passes through 16 and 17); and a third pin guide (the hole/interface where 20 connects and passes through 16 and 17) formed through said handle (2/16/17) to movably attach to a tool portion (1); an actuator (36) mounted in said handle (2/16/17) with a movable end (46); said tool portion (1) configured to movably fit in at least part of said tool containment (space between 16/17) comprising: a work piece engaging region (WER) (4); a second pin guide (6) formed in said tool portion (1); a guide slot (11) formed in the said tool portion (1); and a body catch (10) forming an interface for said movable end (46) of said actuator (36); a first pin (24) configured to fit through said first pin guide (the hole/interface where 24 connects or passes through 16 and 17) in said handle (2/16/17) and said second pin guide (6) in said tool portion (1) so as to connect said handle (2/16/17) to said tool portion (1) and allow said tool portion (1) to rotate about said first pin (24); a second pin (20) configured to fit through said third pin guide (the hole/interface where 20 connects and passes through 16 and 17) and move along said guide slot (11) in said tool (1) portion during rotational movement of said tool portion (1); and, wherein when sufficient force is applied to said actuator (36) said body catch (10) disengages said movable end (46) and said tool portion (1) is released from torque limiting provided by said actuator (36).
    PNG
    media_image1.png
    461
    626
    media_image1.png
    Greyscale

Beger does not disclose wherein the actuator comprises of a movable ball end; wherein when sufficient force is applied to said actuator said body catch disengages said ball end and said tool portion is released from torque limiting provided by said actuator.
However, Coss teaches a torque limiting device that comprise of an actuator (Coss, 58) comprising of a movable ball end (Coss, 55); wherein when sufficient force is applied to said actuator (Coss, 58) said body catch (Coss, 68) disengages said ball end (Coss, 55) and said tool portion (Coss, 24) is released from torque limiting provided by said actuator (Coss, 58). See Coss, Fig. 5. 

    PNG
    media_image2.png
    488
    695
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Beger, wherein the actuator comprises of a movable ball end; wherein when sufficient force is applied to said actuator said body catch disengages said ball end and said tool portion is released from torque limiting provided by said actuator, as taught by Coss, as a matter of routine design choice of selecting a known alternative means for providing a torque disengagement mechanism, for the purpose of utilizing a sphere shaped end instead of a wheel shaped end resulting in more surface contact area and less chance of deformation, thus increasing the useful life of the tool, requiring only routine experimentation without any new or unexpected results. 
Regarding Claim 5, Beger, as modified, disclose the torque limiting device of Claim 4, further comprising a containment (Beger, 13) with an annular wall (Beger, inside surface of guide sleeve 13) and a closed end (Beger, Closure Plug, 38) formed in said handle (Beger, 2/16/17) to mount said actuator (Beger, 36) to said handle (Beger, 2/16/17). See Beger, Fig. 1.
Regarding Claim 14, Beger, as modified, meets the limitations of Claim 14 as best understood, as applied above to Claim 4.
Regarding Claim 15, Beger, as modified, meets the limitations of Claim 15 as best understood, as applied above to Claim 4-5, and 14.
Regarding Claim 16, Beger, as modified, discloses the limitations of Claim 14, as previously discussed above, wherein the force lever (Coss, 55) is frangible. Frangible is defined as “easily broken.” See Meriam Webster Dictionary. Under a broadest reasonable interpretation of the instant claim language the force lever (Coss, 55) of Beger, as modified, is capable of being easily broken, as steel is fragile and brittle especially under cold temperatures.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beger, in view of Coss et al., in further view of ALWAYSE ENGINEERING (https://web.archive.org/web/20161226221106/http://www.alwayse.co.uk/ball-transfer-units/spring-loaded-units/large-top-flange.html).
Regarding Claim 6, Beger, as modified, discloses the torque limiting device of Claim 4, as previously discussed above.
Hayes does not disclose wherein said actuator further comprises a generally cylindrical housing with an open end and an end portion closing off said cylindrical housing; a spring resting against said end portion; and, a ball fitted into the housing and extending into the body catch.
However, Alwayse (Plain Body) teaches an actuator further comprising of a generally cylindrical housing with an open end and an end portion closing off the cylinder; a spring resting against the end portion; and, a ball fitted capable of being fitted into the housing and extending into the body catch. See Alwayse, “Plain Body” embodiment.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Beger, as modified, wherein the actuator further comprises a generally cylindrical housing with an open end and an end portion closing off the cylinder; a spring resting against the end portion; and, the movable ball end fitted into the housing and extending into the body catch, as a matter of design choice, requiring routine experimentations, without a new or unexpected result, for the purpose of reducing the number of individual loose parts, thereby, allowing for more efficient manufacturing and assembly.
Regarding Claim 7, Beger, as modified, further discloses wherein the spring has a predetermined compressive force limit. See Alwayse, “Plain Body” embodiment (stating “Maximum Load Capacity up to 170kg”).
Claims 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beger, in view of Coss, in further view of Kordes (US 2,982,536).
Regarding Claim 9, Beger, as modified, discloses the torque limiting device of Claim 5, as previously discussed above.
Beger, as modified, does not explicitly disclose wherein the actuator further comprises of an elastomeric bushing configured to cause said ball movable ball end of to apply a predetermined amount of force to the body catch. 
However, Kordes teaches an actuator that comprises of an elastomeric bushing (3b/8b). See Kordes, Fig. 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the torque wrench of Beger, as modified, wherein the actuator further comprises of an elastomeric bushing as an alternate means of achieving the same results, requiring routine experimentations, without a new or unexpected result, for the purpose of saving costs by utilizing bushings instead of a compression spring.
Regarding Claim 10, Beger, as modified, discloses the limitations of Claim 9, as previously discussed above.
Beger, as modified, further discloses wherein said bushing (3b/8b) has a diameter less than the diameter inside said tool containment (Beger, 13; Kordes, 12). See Kordes, Fig. 3.
Regarding Claim 11, Beger, as modified, discloses the limitations of Claim 9, as previously discussed above.
Berger, as modified, further discloses wherein said bushing (Kordes, 3b/8b) fits into a well (Kordes, 12) to configured to retain it and allowing volume around said bushing (Kordes, 3b/8b) for expansion which will occur during compression by the application of force to said movable ball end (Coss, 55). See Kordes, Fig 3.
Regarding Claim 13, Beger, as modified, meets the limitations of Claim 13 as best understood, as applied above to Claims 10 and 11.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 4 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference (or combination thereof) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Applicant’s argument that “Beger does not teach a second fastener configured to fit through a third guide in the handle and move along a guide slot in the tool portion during rotation movement of the tool portion,” the Examiner respectfully disagrees and refers the Applicant to Beger Figs. 2-4 which depict the rotational movement (pivoting about pivot pin 24) of the tool portion (1) with a second fastener (20) in a third guide (see examiner annotated Beger, Fig. 1 above) in the handle (2/16/17) and move along a guide slot (11) in the tool portion (1) during rotation movement of the tool portion (1). See Beger, Figs. 2-4.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as amending to address all of the 35 U.S.C. 112 rejections that pertain to Claim 8 (and the claims upon which Claim 8 depends).
Claim 17 would be allowable if not for the 35 U.S.C. 112  rejections (above) that pertain to Claim 17.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8 and 17, the closest prior art of record, Beger, Coss, Kordes, and Hayes do not disclose, nor would it have been obvious to modify the disclosure of Beger to further comprise of, wherein the said second pin guide in said tool portion is a retention slot, in combination with the other recited limitation of presently amended Claim 8. It is noted that semicircular protrusion (Beger, 19) of Beger that fits into a slot (Beger, 12) in the tool portion (Beger, 1) is not being construed as “a pin” (nor would it have been obvious to make Beger, 19 a pin) and therefore the structure of Beger or Beger, as modified, does not meet the limitations of Claim 8.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723